                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO
                                  Judge R. Brooke Jackson

Civil Action No. 17-cv-01559-RBJ-NRN

CALVIN JOHNSON,

       Plaintiff,

v.

TONYA WHITNEY,

       Defendant.



                                   ORDER DISMISSING CASE


       This matter is before the Court on the recommendation of Magistrate Judge N. Reid

Neureiter. By way of background, Mr. Johnson is an inmate in the Colorado Department of

Corrections, currently placed at the Sterling Correctional Facility. He represents himself pro se,

and the Court construes his pleadings liberally.

       Mr. Johnson alleges that the defendant wrongfully took $3.82 from his inmate bank

account on November 1, 2016 and another $1.41 on February 3, 2017. He asserted that the $3.82

taking violated his due process rights, and that the $1.41 taking was in retaliation for his

grievance regarding the $3.82 taking. In June 2017 Judge Babcock, who does an initial review

and screening of pro se inmate cases, found that the case was “legally frivolous” and dismissed

it. Mr. Johnson appealed, and in January 2018 the Tenth Circuit reversed and remanded for

further proceedings.

       On August 27, 2019 the defendant, Tonya Whitney, moved pursuant to Fed. R. Civ. P.

30(a)(2)(B) for leave to take a deposition of Mr. Johnson at his correctional facility. ECF No.


                                                   1
121. I referred the motion to Magistrate Judge Neureiter, ECF No. 122, who granted the motion.

ECF No. 123. However, during a status conference on September 5, 2019 Mr. Johnson stated

that he would not appear for his deposition unless it were scheduled between 7:30-9:00 or 1:30 to

3:00 p.m. Magistrate Judge Neureiter asked the defendant to try to accommodate Mr. Johnson’s

preferences but also informed Mr. Johnson that he was required to appear for a deposition, even

if it meant missing some of his regularly scheduled activities. See ECF No. 138 at 2. He added

that he would not make defense counsel return to the prison four times to complete a deposition.

Id.

       Defendant scheduled the deposition for September 24, 2019 at 11:30 a.m. However, Mr.

Johnson refused to leave his cell and did not appear for the deposition. Defendant then moved

for an order compelling Mr. Johnson to appear for his deposition. ECF No. 124. The magistrate

judge granted that motion and ordered Mr. Johnson to appear for his deposition, whether or not it

was scheduled at his preferred time. ECF No. 128. He warned Mr. Johnson that if he again

refused to appear for his deposition, he would recommend that the case be dismissed with

prejudice for refusing to comply with court orders. Id.

       Defendant re-noticed the deposition for November 4, 2019 at 1:00 p.m. ECF No. 135-1.

Again Mr. Johnson refused to leave his cell and did not appear for the deposition. ECF No. 135-

3. Defendant then moved to dismiss this case pursuant to Fed. R. Civ. P. 41(b). ECF No. 135. I

referred the motion to Magistrate Judge Neureiter for a recommendation. ECF No. 136. Five

days later, before the magistrate judge had issued any recommendation, Mr. Johnson filed what

he labeled, “Motion for the Court to Accept This as My Response to Judge Neureiter’s

Recommendation.” ECF No. 137. Magistrate Judge Neureiter construed that document as Mr.

Johnson’s response to defendant’ motion to dismiss. ECF No. 135 at 1.



                                                2
       On November 14, 2019 Magistrate Judge issued a Report and Recommendation in which

he recommended that the case be dismissed with prejudice. He considered the five factors for

exercising a court’s discretion to impose a sanction of dismissal with prejudice under Rule 41(b)

listed in Ehrenhaus v. Reynolds, 965 F.2d 916, 920-21 (10th Cir. 1992). Magistrate Judge

Neureiter found that dismissal would be an appropriate sanction because (1) Mr. Johnson had

been prejudiced by Mr. Johnson’s refusal to appear for a deposition; (2) his behavior had

substantially interfered with the judicial process; (3) he had willfully disregarded the court’s

order to appear; (4) he had been explicitly warned that if he refused to appear the court would

recommend dismissal with prejudice; and (5) dismissal was the only appropriate remedy “given

Mr. Johnson’s intransigence and acknowledged unwillingness to comply with court orders.”

ECF No 138 at 4-6.

       The Recommendation also advised Mr. Johnson that he had 14 days after service of the

Recommendation to filed written objections to it. Id. at 7. However, Mr. Johnson did not file

any written objections to the Recommendation. That is not to say that he has not filed anything

since the Recommendation was issued. He has filed (1) a motion to deny defendant’s motion to

dismiss, which simply asks the Court to reconsider three other motions, ECF No. 141; (2) a

motion to re-mail anything that has been mailed to him in the last 30 days, ECF No. 143; and (3)

a motion requesting a status report, in which he reiterates his position that any deposition of him

be set for 1.5 hours per session, now between the hours of 2:00 and 4:30 p.m., and disclosing

questions he would not answer, ECF No. 144.

       “In the absence of timely objection, the district court may review a magistrate [judge]'s

report under any standard it deems appropriate.” Summers v. Utah, 927 F.2d 1165, 1167 (10th

Cir. 1991) (citing Thomas v. Arn, 474 U.S. 140, 150 (1985)). The Court has reviewed the



                                                  3
Recommendation. Based on this review, the Court concludes that Judge Neureiter’s analysis and

recommendations are correct, and that “there is no clear error on the face of the record.” See

Fed. R. Civ. P. 72 Advisory Committee’s Note (“When no timely objection is filed, the court

need only satisfy itself that there is no clear error on the face of the record in order to accept the

recommendation.”).

       I am not, however, merely accepting the Recommendation due to Mr. Johnson’s failure to

object. Mr. Johnson’s attitude vis-a vis the defendant’s legitimate right to take his deposition;

his refusal to come out of his cell on two occasions to permit defense counsel to take the

deposition because it did not fit his preferred schedule; and his failure to comply with a

magistrate judge’s order provide clear and substantial grounds for this Court to dismiss his

complaint with prejudice as a sanction for his conduct.

       Mr. Johnson is a frequent litigator in this district. He knows, or should know, that the

pursuit of claims in federal court, here constitutional claims, is serious business, not a game to be

played by his own rules. This is one of two of his cases that I am dismissing today. It is my

view that Mr. Johnson has abused the privilege of filing in forma pauperis lawsuits. I will not

certify that an appeal would be taken in this case in good faith pursuant to 28 U.S.C. §

1915(a)(3).

                                                   ORDER

       1. The Recommendation of United States Magistrate Judge Neureiter, ECF No. 138, is

AFFIRMED and ADOPTED.

       2. Defendant’s motion to dismiss, ECF No. 135, is GRANTED.

       3. ECF Nos. 137, 141, 143 and 144 are DENIED.

       4. ECF No. 145 is denied as MOOT.



                                                   4
5. This case is dismissed with prejudice.

       DATED this 21st day of January, 2020.



                                            BY THE COURT:




                                            ___________________________________
                                            R. Brooke Jackson
                                            United States District Judge




                                        5
